



















CHURCHILL DOWNS INCORPORATED
RESTRICTED STOCK UNIT DEFERRAL PLAN


Effective January 1, 2020




--------------------------------------------------------------------------------



CHURCHILL DOWNS INCORPORATED
RESTRICTED STOCK UNIT DEFERRAL PLAN
CHURCHILL DOWNS INCORPORATED (hereinafter referred to as the “Employer”) hereby
adopts this Churchill Downs Incorporated Restricted Stock Unit Deferral Plan
(hereinafter referred to as the “Plan”) for the exclusive benefit of certain key
executives who become participants and their beneficiaries as set forth in this
document, as follows:
WITNESSETH:
WHEREAS, the Plan is a deferred compensation plan that is intended to provide
supplemental retirement benefits to a select group of management or highly
compensated employees of the Employer; and
WHEREAS, it is intended that the Plan shall be unfunded for the purposes of
Title I of ERISA and for income tax purposes; and
WHEREAS, the Plan is not intended to be tax-qualified under Section 401(a) of
the Code.
NOW, THEREFORE, effective January 1, 2020, the Plan is hereby established as
follows:
ARTICLE I
DEFINITIONS
1.1“Beneficiary” means the Participant’s surviving spouse or, if there is no
surviving spouse, to the Participant’s estate.
1.2 “Board” means the board of directors of the Employer.
1.3“Code” means the Internal Revenue Code of 1986, as amended or replaced from
time to time.
1.4 “Effective Date” means January 1, 2020.
1.5“Employer” means Churchill Downs Incorporated and any successor thereto.
1.6“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
or replaced from time to time.
1.7“Participant” means an individual employee who is a management or highly
compensated employee of the Employer who is selected by the Plan Administrator
to participate in the Plan and who enters into a separate Plan Participation
Agreement by and between the individual Participant and the Employer.
1.8“Participant's Account” means the bookkeeping ledger account established and
maintained for a Participant with respect to the Participant’s total interest in
the Plan.



--------------------------------------------------------------------------------



1.9“Plan” means this instrument, including all amendments thereto.
1.10“Plan Administrator” means the Compensation Committee of the Board or such
committee as may be appointed by the Compensation Committee to serve as Plan
Administrator.


1.11“Plan Year” means the period commencing January 1 and ending on the
following December 31.
1.12“Separation from Service” has such meaning as is given to such term under
Section 409A of the Code.
1.13“Trust” means the trust that may be established pursuant to Section 4.1.
ARTICLE II
CONTRIBUTIONS AND ACCOUNTS
2.1Establishment of Account. A ledger account shall be established and
maintained in the name of each Participant which shall be credited with all
Restricted Stock Units (and any dividend equivalents that may be credited to a
Participant’s Account pursuant to Section 2.3 of the Plan) allocated to each
Participant as set forth herein.
2.2Restricted Stock Unit Deferrals. In accordance with rules established by the
Plan Administrator, a Participant may elect to defer settlement of Restricted
Stock Units (“RSUs”) granted to the Participant under the Churchill Downs
Incorporated 2016 Omnibus Stock Incentive Plan (the “Omnibus Plan”) that are due
to be earned and that would otherwise be settled with respect to a given Plan
Year pursuant to the terms of the Restricted Stock Unit Agreement by and between
the Participant and the Employer. RSUs are deferred hereunder only upon the
vesting of such RSUs under the Omnibus Plan and, once deferred, the RSUs will be
considered a Participant’s “RSU Deferrals.” A Participant is required to make an
affirmative election for each Plan Year in which the Participant is to be
granted RSUs with respect to the Participant’s RSU Deferrals. A Participant
shall make such an election with respect to a coming twelve (12) month Plan Year
during the period beginning on the November 1 and ending on the December 31 of
the prior Plan Year or during such other period established by the Plan
Administrator, provided that any such other period shall end no later than
December 31 of the Plan Year preceding the Plan Year for which such election is
to apply.


Once made, an RSU Deferral election is irrevocable for the Plan Year to which it
applies. RSU Deferrals shall be credited to the Account of the deferring
Participant.



--------------------------------------------------------------------------------



2.3Rights with Respect to RSUs Deferred under the Plan and Dividend Equivalents.
A Participant shall at all times be vested in RSUs deferred hereunder.
Notwithstanding such vested interest, during the applicable deferral period, any
rights with respect to RSUs deferred hereunder may not be sold, assigned,
transferred, exchanged, pledged, hypothecated or otherwise encumbered or
disposed of and the Participant shall not have any rights of a stockholder,
including, no right to vote the RSUs deferred, receive dividends thereon
(provided, dividend equivalents shall accrue on the RSUs, shall be credited to
the Account, and be paid in cash at the same time as the RSUs deferred hereunder
are settled to the Participant), or purchase any securities pursuant to that
certain Rights Agreement dated as of March 19, 2008, between the Employer and
National City Bank, as amended, and as the same may be amended, modified or
supplemented from time to time.
ARTICLE III
BENEFITS
3.1Timing and Form of Payment. Upon the earlier of (a) a Participant’s
Separation from Service or (b) the Participant’s Designated Distribution Date,
as set forth in the Participant’s Plan Participation Agreement, the
Participant’s Account shall be settled to the Participant in the form and manner
set forth in the Participant’s Plan Participation Agreement; provided, in the
event of the Participant’s death prior to receiving payment, the Participant’s
Account shall be settled to the Participant’s Beneficiary within thirty (30)
days following the Participant’s death.
3.2Change of Time and/or Form of Payment. Notwithstanding the provisions of
Section 3.1, a Participant may subsequently amend the form of settlement or the
intended date of settlement to a date later than the Designated Distribution
Date set forth in the Participant’s Plan Participation Agreement (but in no
event later than the Participant’s Separation from Service) by filing such
amendment with the Plan Administrator no later than twelve (12) months prior to
the current Designated Distribution Date. The Participant may file this
amendment, provided that such amendment must provide for a settlement under this
paragraph at a date no earlier than five (5) years after the Designated
Distribution Date in force immediately prior to the filing of such request, and
the amendment may not take effect for twelve (12) months after the request is
made.
ARTICLE IV
NATURE OF EMPLOYER’S OBLIGATION
4.1Trust. The Employer’s obligation under this Plan shall be an unfunded and
unsecured promise to pay. However, the Employer may fund the financial
obligations under this Plan by the Employer establishing a rabbi trust to
provide for the accumulation of funds to satisfy its financial liabilities with
respect to this Plan.
4.2Nature of Participant's Rights and Interest. Any assets which the Employer
may choose to acquire to help cover its financial liabilities are and will
remain general assets of the Employer subject to the claims of its general
creditors. The Employer does not give, and this Plan does not give, any
beneficial ownership interest in any assets of the Employer to any Participant
or any Participant’s Beneficiary. All rights of ownership in any assets are and
remain in the Employer, and the rights of any Participant, any Beneficiary, or
any person claiming through any Participant shall be solely those of an
unsecured general creditor of the Employer.
ARTICLE V
ADMINISTRATION



--------------------------------------------------------------------------------



5.1Duties and Responsibilities. The Board and Plan Administrator shall have only
those specific powers, duties, responsibilities, and obligations as are
specifically given them under this Plan.
5.2Delegation of Authority by the Employer. Any authority delegated to the
Employer or Board under this Plan, including the power to amend this Plan, may
be exercised by any duly authorized officer, employee, agent, or committee to
the extent so authorized, other than a Participant or a family member of a
Participant.
5.3Claims Procedure.
(a)The Plan Administrator shall determine a Participant's or Beneficiary's
rights to benefits under the Plan. In the event of a dispute over benefits, a
Participant or Beneficiary may file a written claim for benefits with the Plan
Administrator, provided that such claim is filed within 60 days of the date the
Participant or Beneficiary receives notification of the Plan Administrator’s
determination.
(b)If a claim is wholly or partially denied, the Plan Administrator shall
provide the claimant with a notice of denial, written in a manner calculated to
be understood by the claimant and setting forth:
1.The specific reason(s) for such denial;
2.Specific references to the pertinent Plan provisions on which the denial is
based;
3.A description of any additional material or information necessary for the
claimant to perfect the claim with an explanation of why such material or
information is necessary; and
4.Appropriate information as to the steps to be taken if the claimant wishes to
substitute his claim for review.
The notice of denial shall be given within 60 days after the claim is filed,
unless special circumstances require an extension of time for processing the
claim. If such extension is required, written notice shall be furnished to the
claimant within 60 days of the date the claim was filed stating the special
circumstances requiring an extension of time and the date by which a decision on
the claim can be expected, which shall be no more than 120 days from the date
the claim was filed.
(c)The claimant and/or the claimant’s representative may appeal the denied claim
and may:
1.Request a review upon written application to the Board;
2.Review pertinent documents; and
3.Submit issues and comments in writing;




--------------------------------------------------------------------------------



provided that such appeal is made within 60 days of the date the claimant
receives notification of the denied claim.
(d)Upon receipt of a request for review, the Plan Administrator shall, within a
reasonable time period, but not later than 60 days after receiving the request,
provide written notification of the Board’s decision to the claimant stating the
specific reasons and referencing specific Plan provisions on which its decision
is based, unless special circumstances require an extension for processing the
review. If such an extension is required, the Plan Administrator shall notify
the claimant of such special circumstances and of the date, no later than 120
days after the original date the review was requested, on which the Plan
Administrator will notify the claimant of the Board’s decision.


(e)In the event of any dispute over benefits under this Plan, all remedies
available to the Participant or Beneficiary under this Section 5.3 must be
exhausted before arbitration is sought.
5.4Arbitration. Any controversy, dispute, or claim arising under or in
connection with this Plan that cannot be mutually resolved by the parties hereto
shall be settled exclusively by binding arbitration in Louisville, Kentucky, in
accordance with the Rules of the American Arbitration Association or such other
rules as the parties may agree upon.
5.5Specific Powers of the Plan Administrator. The Plan Administrator shall have
such powers as may be necessary to administer the Plan, including, but not
limited to, the following:
(a)To construe and interpret the Plan, decide all questions of eligibility and
determine the amount, manner, and time of payment of any benefit hereunder;
(b)To prescribe procedures to be followed by a Participant or Beneficiary in
filing applications for benefits;
(c)To appoint or employ individuals to assist in the administration of the Plan,
including legal counsel;
(d)To adopt such rules as it deems necessary, desirable, or appropriate for the
administration of the Plan.
5.6Board and Plan Administrator Procedures. With respect to any matters related
to this Plan, the Board or Plan Administrator may act at a meeting or in writing
without a meeting. The action of the majority of the Board or Plan Administrator
expressed from time to time by a vote at a meeting or in writing without a
meeting shall constitute the proper action of the Board or Plan Administrator.



--------------------------------------------------------------------------------



5.7Facility of Payment. Whenever, in the Plan Administrator’s opinion, the
person entitled to receive any payment of a benefit hereunder, or an installment
thereof, is under a legal disability or is incapacitated in any way so as to be
unable to manage his or her financial affairs, the Plan Administrator may apply
the payment for the benefit of such person by the payment thereof to such person
or persons and in such manner as the Plan Administrator deems advisable. A
payment of a benefit, or installment thereof, in accordance with the provisions
of this Section 5.7 shall be a complete discharge of any liability for the
making of such payment under the provisions of the Plan.
5.8Indemnification of the Plan Administrator. With respect to any matters
related to this Plan, the Plan Administrator and the individual members thereof
shall be indemnified by the Employer against any liability, cost or expense,
including attorney fees and amounts paid in settlement of any claim, arising out
of any act or omission to act, except in the case of willful misconduct by the
Plan Administrator or its individual members as the case may be.
ARTICLE VI
MISCELLANEOUS
6.1Amendments. The Employer may from time to time amend, modify or terminate, in
whole or in part, the Plan, provided that no such amendment, modification or
termination shall adversely affect the existing or future rights or interests of
a Participant under this Plan with respect to any claim for benefits theretofore
accrued by a Participant without the Participant’s written consent. Any such
action shall be adopted by formal action of the Board and executed by an officer
authorized to act on behalf of the Employer.
Notwithstanding the above to the contrary, no amendment, modification or
termination of the Plan shall occur unless such amendment, modification or
termination complies with the provisions of Section 409A of the Code and
Treasury regulations and other IRS guidance promulgated thereunder.
6.2Binding Agreement. This Plan shall be binding upon and inure to the benefit
of the Participants, their executors, administrators, heirs, and next of kin,
and upon the Employer, its successors and assigns.
6.3Merger Consolidation. The Employer shall not consolidate into or with another
corporation or entity, or transfer all or substantially all of its assets to
another corporation, trust or other entity (a “Successor Entity”) unless such
Successor Entity shall assume the rights, obligations, and liabilities of the
Employer under the Plan and upon such assumption, the Successor Entity shall
become obligated to perform the terms and conditions of the Plan.
6.4Waiver. No term or condition of this Plan shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Plan, except by written instrument of the party charged with such
waiver, and each such waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future or as to any act other than that specifically waived.



--------------------------------------------------------------------------------



6.5Withholding; Payroll Taxes. To the extent required by law in effect at the
time of any payment or accrual of benefits pursuant to the terms of this Plan,
the Employer shall withhold from payments made hereunder (or other compensation
payable to a Participant) the taxes required to be withheld by the federal or
any state or local government. Additionally, and notwithstanding the provisions
of Article III with respect to the timing of distribution of benefits under the
Plan, or Section 6.7, the Employer shall direct the trustee of the rabbi trust
established to fund the Employer’s financial obligations hereunder to distribute
from the Participant’s Account under the rabbi trust such amount as is
sufficient to pay any Federal Insurance Contributions Act (FICA) taxes imposed
pursuant to Sections 3101, 3121(a) and 3121(v)(2) of the Code, where applicable,
on compensation deferred under the Plan, or to pay any Self-Employment
Contributions Act (SECA) taxes imposed under Section 1401 et seq. of the Code,
where applicable, on compensation deferred under the Plan, or to pay taxes
imposed as a result of Section 409A of the Code and the regulations thereunder,
as such amounts become due and owing. However, the total amounts distributed
shall not exceed the taxes due and owing.
6.6Severability; Reformation. In case any one or more of the provisions or part
of a provision contained in this Plan shall for any reason be held to be
invalid, illegal or unenforceable in any respect in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of this Plan in any other jurisdiction or any other
provision or part of a provision of this Plan, but this Plan shall be reformed
and construed in such jurisdiction as if such invalid or illegal or
unenforceable provision or part of such a provision had never been contained
herein, and such provision or part thereof shall be reformed so that it will be
valid, legal and enforceable in such jurisdiction to the maximum extent
possible.
6.7Payment of Expenses/Taxes. The Employer shall pay all expenses of
administering the Plan from the general assets of the Employer and not from the
assets of any Trust that may be established hereunder. Such expenses shall
include any expenses incident to the administration of the Plan, including, but
not limited to, fees resulting from legal, accounting, tax, investment or trust
services that are incurred initially or at any time during the life of this Plan
or the life of the Trust. Any Employer-level income taxes that become due and
payable on Trust earnings shall be paid by the Trust if such trust is utilized.
Any Participant-level income taxes that become due and payable under the Plan or
Trust shall be paid by the Participant, except that nothing herein shall prevent
distributions from the Plan from being used to pay taxes pursuant to Section
6.5.
6.8Nonalienation. Except insofar as applicable law may otherwise require and
with respect to the designation of a Beneficiary upon death, (i) no amount
payable to or in respect of a Participant at any time shall be subject in any
manner to alienation by the Participant or Beneficiary by anticipation, sale,
transfer, assignment, bankruptcy, pledge, attachment, charge, or encumbrance of
any kind, any attempt to so alienate, sell, transfer, assign, pledge, attach,
charge, or otherwise encumber any such amount, whether presently or thereafter
payable, shall be void; and (ii) the Employer shall in no manner be liable for
or subject to the debts, liabilities, contracts, engagements, or torts of any
Participant or any Beneficiary.
6.9Employment Relationship. Nothing contained in this Plan shall be deemed to
give any Participant the right to be retained in the service of the Employer, or
to interfere with the right of the Employer to discharge the Participant at any
time regardless of the effect which such discharge shall have upon the
Participant under this Plan.



--------------------------------------------------------------------------------



6.10Participation in Other Employee Benefit Plans. Nothing contained in this
Plan shall in any manner modify, impair, or affect the existing or future rights
or interests of a Participant (i) to receive any employee benefits to which the
Participant would otherwise be entitled, (ii) to receive any severance pay
benefits to which the Participant would otherwise be entitled, or (iii) to
participate in any present or future “employee benefit plan” (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended)
of the Employer. Any deferred compensation payable under this Plan shall not be
deemed salary or other compensation to the Participant for the purpose of
computing benefits to which he or she may be entitled under any “employee
benefit plan” of the Employer.
6.11Confidentiality. Each Participant agrees that the terms and conditions of
this Plan shall be confidential and shall not be disclosed by the Participant to
any other person (other than the Participant's immediate family members and
legal, accounting, and financial planning advisors) without the prior written
consent of the Board.
6.12Construction of Plan. This Plan shall be construed and enforced according to
the laws of the Commonwealth of Kentucky and, to the extent applicable, federal
law. The headings and subheadings of this Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof. The invalidity or unenforceability of a particular provision
of this Plan shall not affect the other provisions hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provisions were
omitted.
6.13409A Compliance. Notwithstanding any Plan provisions herein to the contrary,
the Plan shall be interpreted, construed and administered in such a manner so as
to comply with the provisions of Section 409A (including its exemptive
provisions) of the Code and Treasury regulations and any other related Internal
Revenue Service guidance promulgated thereunder.
IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Plan to be executed this ___ day of ____________, 2019.
CHURCHILL DOWNS INCORPORATED
By: _________________________________


Its: _________________________________





